    Case: 1:16-cv-03727 Document #: 116 Filed: 03/13/20 Page 1 of 3 PageID #:989




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ERIN FRIES, on behalf of herself, individually, )
and on behalf of all others                     )
similarly situated,                             )
                                                )
                      Plaintiff,                )         Case No. 1:16-cv-03727
                                                )
       v.                                       )         Hon. Judge Mary M. Rowland
                                                )
RESIDENTIAL HOME HEALTH, LLC, and )                       Magistrate Judge Sidney I. Schenkier
RESIDENTIAL HOME HEALTH ILLINOIS, )
LLC,                                            )
                                                )
                      Defendants.               )
                                                )
                                                )

                  FINAL APPROVAL ORDER AND FINAL JUDGMENT

       On March 13, 2020, the Court heard the Parties’ Joint Motion for Final Approval of Class

and Collective Action Settlement. The Court has considered the Motion and other related materials

submitted by the Parties, as well as the Parties’ presentation at the hearing on final approval, and

otherwise being fully informed on the premises, hereby finds and orders as follows:

       1.      This Court has jurisdiction over the subject matter of this action and over all Parties

to this action pursuant to 28 U.S.C. § 1331 and § 216(b) of the Fair Labor Standards Act (“FLSA”)

and has supplemental jurisdiction over Plaintiffs’ Illinois Minimum Wage Law (“IMWL”) claims

pursuant to 28 U.S.C. § 1367(a), including jurisdiction over all members of the Settlement Class.

       2.      The Court finds that there is a bona fide legal dispute between the Parties as to

whether Class Members were deprived of minimum and overtime wages due under the FLSA and

IMWL.
    Case: 1:16-cv-03727 Document #: 116 Filed: 03/13/20 Page 2 of 3 PageID #:990




       3.      The Court grants final approval of the settlement memorialized in the Joint

Stipulation and Agreement to Settle Class Action Class and Collective Claims filed with the Court.

       4.      The Court finds that the settlement is fair, reasonable, adequate, and in the best

interests of the Settlement Class Members. The Court finds that: (a) the Class Representative and

Class Counsel have adequately represented the Settlement Class; (b) the settlement was reached

pursuant to arm’s-length negotiations between the Parties; (c) the relief provided for the Settlement

Class is adequate, taking into account the strength of Plaintiffs’ case on the merits weighed against

Defendants’ defenses, and the complexity, length, and expense of further litigation; and (d) the

settlement treat the Settlement Class equitably relative to each other.

       5.      The Court approves the settlement as a final, fair, reasonable, adequate, and binding

release of the claims of the Named Plaintiff, Opt-In Plaintiffs, and Class Members as provided in

the Settlement Agreement.

       6.      The Notice of Proposed Settlement of Class and Collective Action Lawsuit and

Election to Opt Out of Settlement and Class Action Form (collectively, “Settlement Notice”), sent

to the Class Members via First Class mail adequately informed the Class Members of the terms of

the Settlement Agreement, their estimated recovery if the settlement was approved, their right to

request exclusion from the settlement and pursue their own remedies, and their opportunity to file

written objections and appear and be heard at the Final Approval Hearing. The Settlement Notice

also adequately informed the Class Members of the address to contact both Class Counsel and

Defendants’ Counsel. Thus, the Court finds that the Settlement Notice provided to the Class

satisfied the requirements of Rule 23(c)(2)(B) and the FLSA.

       7.      This Court hereby dismisses the case in its entirety without prejudice, without

awarding costs to the Parties except as provided in the Settlement Agreement, and approves the




                                                 2
    Case: 1:16-cv-03727 Document #: 116 Filed: 03/13/20 Page 3 of 3 PageID #:991




settlement and releases set forth in the Settlement Agreement. This dismissal will convert to with

prejudice without any further order of the Court on the date Defendants deposit the settlement

funds into the Qualified Settlement Fund, which, under the Settlement Agreement, shall occur on

or before seven (7) calendar days after the Effective Date of this Order.



IT IS SO ORDERED.


Dated: March 13, 2020
                                                 The Honorable Mary M. Rowland
                                                 United States District Judge




                                                 3
